Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 2/13/2019. Claims 1-36 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 16-25 and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170301047 to Brown et al., hereinafter Brown, in view of US 20190205558 to Gonzales, hereinafter Gonzales.

Regarding claim 1, Brown discloses:
a computer-implemented method executed by one or more processors, the method comprising ([0067] a transaction management system including an API users to access transaction management functions): providing, by the one or more processors, a first transaction hash code comprising a digital representation of a digital record between a first peer and a second peer within a digital records platform ([0013][0060][0069]: agreement between 2 parties stored as state object in , the digital records platform provided by the first peer as a host peer, and the transaction hash code being generated based on one or more documents underlying the digital record ([0077][0092] state object include legal document and hash identifying the document and including all data held within the state object ([0060])); receiving, by the one or more processors, one or more edits to at least one document from the second peer ([0020][0061]: receive a proposed change (transaction) by a party to the agreement, which could be the first or second peer) ; updating, by the one or more processors, the first transaction hash code to provide: a second transaction hash code ([0061]: transaction is signed); receiving, by the one or more processors, approval of the digital record from each of the first peer and the second peer ([0030][0077]: parties to the agreement agree on changes to agreement); and executing a consensus protocol by a notary service of a third node to update transaction objects across the first node and the second node ([0084]-[0086] a notary or independent party performs consensus (uniqueness validation) after transaction is deemed valid), the updating indicating that the transaction objects are consistent, and the executing a consensus protocol performed in response to the receiving the approval of the digital record ([0104][0105]: the transaction is notarized and signed by notary, indicating “the modification must be consistent with the rules of the contract code and the asset ...”; ([0084]-[0086] a notary or independent party performs consensus (uniqueness validation).  
Brown does not explicitly teach the updating provides a transaction hash history comprising the first transaction hash code and the second transaction hash code. However, Gonzales in an analogous art, discloses editing a first block and committing the changes to a blockchain, the blockchain including now the genesis block and the transaction block ([0062]), each block includes a signature ([0068][0069]), teaching a transaction hash history comprising the first transaction hash code and the second transaction hash code.  It would have been obvious to a skilled artisan before the effective filing date of the present application to update a transaction and record a transaction hash history because the blockchain would this record all stages of creation and modifications of a document, maintaining the authenticity of the document ([0006]). 
Regarding claim 4, Brown in view of Gonzales discloses the method of claim 1, wherein the one or more edits comprise at least one edit to a section of a document the second hash code being generated based on the at least one edit (Brown [0079] commands for transferring funds, [0024] the commands map to corresponding parts of the contract code).  
Regarding claim 5, Brown in view of Gonzales discloses the method of claim 1, wherein consistent transaction objects across the first peer and the second peer each comprise a digital signature of the first peer, a digital signature of the second peer (Brown [0107] electronic signatures representing the parties to the transaction), and a digital signature of the notary service (Brown [0127]: notary signature).  
Regarding claim 6, Brown in view of Gonzales discloses the method of claim 1, wherein each transaction object comprises an input state and an output state (Brown [0018]), the output state of a first transaction object being the input state of a second transaction object (Brown [0122]: a transaction which consumes outputs of previous 
Regarding claim 7, Brown in view of Gonzales discloses the method of claim 1, wherein the notary service executes a consensus protocol to achieve consistency between transaction objects across the first node and the second node (Brown [0057][0059]: consensus as to the state of the agreement).  
Regarding claim 8, Brown in view of Gonzales discloses the method of claim 1, wherein the digital records platform comprises a permissioned distributed ledger system (Brown [0016]: input dynamic electronic document to a private distributed ledger, [0065] wherein the private distributed ledger is permissioned to specific parties).  
Regarding claim 9, Brown in view of Gonzales discloses the method of claim 1, wherein the digital record is stored in a blockchain (Brown [0010][0057][0069] use of blockchain technology).  
Regarding claim 10, Brown in view of Gonzales discloses the method of claim 1, wherein the digital record is provided from a library of digital records maintained within the digital record platform (Brown [0021] database of state objects).
Regarding claim 11, Brown in view of Gonzales discloses the method of claim 1, wherein each of the first node and the second node are operated by respective enterprises that interact with the digital records platform (Brown [0049] the parties are banks).  
Regarding claim 12, Brown in view of Gonzales discloses the method of claim 1, wherein the digital records represents a contract (Brown [0023][0069]: agreement includes contract).
Regarding claims 13 and 25, the claims recite substantially the same content as claim 1 and are rejected by the rationales for rejecting claim 1.  
Regarding claims 16 and 28, the claims recite substantially the same content as claim 4 and are rejected by the rationales for rejecting claim 4. 
Regarding claims 17 and 29, the claims recite substantially the same content as claim 5 and are rejected by the rationales for rejecting claim 5.  
Regarding claims 18 and 30, the claims recite substantially the same content as claim 6 and are rejected by the rationales for rejecting claim 6.  
Regarding claims 19 and 31, the claims recite substantially the same content as claim 7 and are rejected by the rationales for rejecting claim 7.  
Regarding claims 20 and 32, the claims recite substantially the same content as claim 8 and are rejected by the rationales for rejecting claim 8.  
Regarding claims 21 and 33, the claims recite substantially the same content as claim 9 and are rejected by the rationales for rejecting claim 9.  
Regarding claims 22 and 34, the claims recite substantially the same content as claim 10 and are rejected by the rationales for rejecting claim 10.  
Regarding claims 23 and 35, the claims recite substantially the same content as claim 11 and are rejected by the rationales for rejecting claim 11.  
Regarding claims 24 and 36, the claims recite substantially the same content as claim 12 and are rejected by the rationales for rejecting claim 12.  

Claims 2-3, 14-15 and 26-27 are rejected under 35 USC 103 as being unpatentable over Brown and Gonzales, in view of US 20050251682 to Collins et al., hereinafter Collins.
Regarding claim 2, Brown in view of Gonzales discloses the method of claim 1, but does not explicitly teach: wherein the transaction hash code is generated based on a plurality of hash codes comprising a documents hash code and an attachments hash code.  In an analogous art, Collins discloses providing integrity for a collection of files, the collection including mails and attachments ([0008]). Each file is hashed resulting in message digests, the digests are combined into a binding file, and hashed resulting in a digest value ([0043]), which is the claimed transaction hash code, teaching the limitation. It would have been obvious to a skilled artisan before the effective filing date of the present application to generate a hash based on document hash codes and attachment hash codes as taught by Collins because it would provide integrity for the individual data files and preserve the relationships between the files (Collins [0006]).
Regarding claim 3, Brown in view of Gonzales discloses the method of claim 1, but does not explicitly teach wherein the documents hash code is generated based on hash codes of respective documents underlying the digital record. In an analogous art, Collins discloses providing integrity for a collection of files, the collection including mails and attachments ([0008]). Each file is hashed resulting in message digests, the digests are combined into a binding file, and hashed resulting in a digest value ([0043]), which is the claimed transaction hash code, teaching the limitation. It would have been obvious to a skilled artisan before the effective filing date of the present application to generate a hash based on document hash codes and attachment hash codes as taught 

Regarding claims 14 and 26, the claims recite substantially the same content as claim 2 and are rejected by the rationales for rejecting claim 2.  
Regarding claims 15 and 27, the claims recite substantially the same content as claim 3 and are rejected by the rationales for rejecting claim 3.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ateniese et al 9774578 disclose a blockchain rewriting system, receiving rewrite, delete command, generating data, appending blocks in compliance with terms of a contract.
Bibera et al 10135609 disclose a blockchain using smart contract specifying a list of users authorized to approve or deny changes made to records in blockchain.
Kasthuri 20190156336 discloses initiating a consensus process on next update to a ledger to ensure consistency, with  intermediate nodes acting like validator nodes, validating changes to the ledger ...  restricting access to only approved nodes.
Chalkias et al 20190103973 disclose submitting a transaction upon agreement with other party to a notary to validate the transaction. 
Wooden 20180309567 discloses a validation node receiving a request to alter boickchain code, determine whether to change code based on consensus.
Madhavan et al 10404469  disclose receiving a transaction message comprising a request to modify existing data, receiving a validation data from each participant.
Chow et al  20190081796 disclose a network including notary, nodes ... nodes executing a smart contract.
Kaddoura et al 10616324 disclose computing blocks, adding to a blockchain, and storing a hashed block in a merkle tree.
Pattanaik et al 20170366516 disclose entities involved in a transaction, keeping track of transactions and preserving the history of the transactions linked to one anaother.
Bodorik et al 20200211005 disclose a tracking system including transactions recording on a blockchain,  including updates to items that served as input to transform, modify data. 
Bastide et al 20180173719 disclose storing delta changes of a file shared by users on a blockchain, requesting consensus of the changes from one or more of the entities.
Hearn et al 10521775 disclose processing of transactions by a decentralized ledger and a notary, that verifies signatures of the parties, and notarizes the transactions.
Baykaner et al 20190305937  discloses a document comprising multiple segments, each segment used to gen hash, and build a tree of hashes in a Merkle tree.
Tomkow 20050198511 discloses computing a digest for a message and for each attachment. 
Carro 20040054906 discloses providing integrity of file and attachment using a separate MAC for the file and attachment and a general MAC for the group of file and attachment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        2/12/2021